Exhibit 99.3 WAIVER AND CONSENT April 1, 2014 To:FalconStor Software, Inc. 2 Huntington Quadrangle Suite 2S01 Melville, NY I acknowledge receipt of a copy of the Amended and Restated 2005 FalconStor Software, Inc., Key Executive Severance Protection Plan (the “Plan”), along with a document showing the differences between the Plan and the 2005 FalconStor Software, Inc., Key Executive Severance Protection Plan (the “Old Plan”). I understand that, as set forth in Section 8.1 of the Old Plan, absent my consent, the changes to Sections 2.3, 4.2, and 6 of the Old Plan, as reflected in the Plan, would not take effect until April 1, 2015. In consideration for a grant of restricted shares of FalconStor Software, Inc., the amount and terms of which are set forth in the Restrict Stock Agreement given to me, I hereby waive the one year delay for any amendment set forth in Section 8.1 of the Old Plan and I consent that the terms of the Plan shall apply to me from April 1, 2014 forward. Name Signature Date
